Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21, 7/29/21 and 3/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2019/0198057) in view of Rav-Acha et al. (US 2019/0384984).
	Regarding claims 1 and 11, Cheung teaches an apparatus/method configured to enhance videos, the apparatus comprising: 
a memory (Fig. 7 and paragraphs 55-57, memory 704); 
a communication unit (Fig. 7, communication interface 710); and 
a processor (Fig. 7, processor 702 is a system processor) coupled to the memory and the communication unit, wherein the processor is configured to: 
obtain, from a storage, a video to be enhanced, based on a selection of a user (paragraph 28 teaches wherein a user selects a particular video, resulting in the process of analyzing the particular video for objects and their respective object scores), 
determine corresponding sets of object scores for a plurality of objects identified in the video, respectively, based on a set of predetermined factors (Figs. 2, 4 and paragraphs 25-27 and 29 teaches wherein scores for a plurality of objects within the video is determined),
identify a primary object and one or more secondary objects in the video, among the plurality of objects, based on the corresponding sets of object scores (Figs. 2, 4 and paragraphs 25-27 and 29 teaches wherein a plurality of objects with different scoring is determine. An object with the highest score is determined and the other object scores for objects second and higher are also calculated), and 
While Cheung teaches the ability to detect objects within the video file, give objects a particular score for the particular frame, fails to explicitly teach, however, Rav-Acha teaches the following:
apply at least one visual effect to the primary object and at least one secondary object, from the one or more secondary objects, in at least a portion of the video, for obtaining an enhanced video with the at least one visual effect applied at least to the portion of the video (Fig. 2 and paragraph 38 teaches wherein for at least two video objects detected in video, video effects such as a transitions are applied thereto to generate a video production that includes the effect/transition).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Rav-Acha into the system of Cheung because said incorporation allows for the benefit of improving the user friendliness of the system by automatically generating video production that is of particular relevance to the user (paragraphs 11-12).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2019/0198057) in view of Rav-Acha et al. (US 2019/0384984) and further in view of Dimitrova (US 7,256,830).
Regarding claims 8 and 18, Cheung and Rav-Acha fails to teach, however, Dimitrova teaches the claimed wherein the processor is further configured to:
identify a plurality of segments of the video based on a context associated with the video, determine that the primary object is present in a set of end frames of a first segment and a set of beginning frames of a second segment, wherein the first segment and the second segment are subsequent segments (Fig. 2, wherein same objects is detected at the end of the first video segment and also detected in a second video segment),
provide a prompt to the user to apply another visual effect to the primary object in the set of end frames of the first segment and the set of beginning frames of the second segment, the another visual effect being different from the at least one visual effect, receive a user confirmation to apply the another visual effect, and apply the another visual effect to the primary object in the set of end frames of the first segment and the set of beginning frames of the second segment (Fig. 3 and corresponding disclosure teaches wherein the user interface allows the user to input an appropriate selection command to select the way in which the object in the video is going to be transitioned, by way of enhancing the video, into the second video in which the same object is located. The user interaction meets the claimed above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dimitrova into the proposed combination of Cheung and Rav-Acha such that the transitions between video segments use the video effects of Dimitrova because such an incorporation allows for the benefit of improving the user experience by improving the video based interactivity (col. 1, lines 49-col. 2, line 43).
Regarding claims 9 and 19, Dimitrova and Rav-Acha (in the combination) teaches the claimed wherein each of the at least one visual effect and the another visual effect comprises one of blurring, zoom-in, zoom-out, fade-in, or fade-out (Dimitrova: teaches well known visual concepts as image morphing, which generally uses features for zoom in/out and fade in/out. Rav-Acha also teaches similar effects in Fig. 9, paragraph 27 and 35).
Regarding claims 10 and 20, Cheung teaches the claimed wherein the portion of the video comprises one of a complete runtime of the video, a user-determined segment of the video, or an auto-identified segment of the video (paragraphs 13 and 25 teaches auto identified segments or user directed in paragraph 16).
Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 and 12 recite for specific features for three different types of factor scores for each object for each frame. Cheung teaches outside factors, such as social media relationships/links/tags/places to give an object score a higher importance, however, does not include the other two factors for each of the plurality of objects wherein the score is for each frame of the video frame where the object is identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481